Exhibit 10.23

 

REGISTRATION RIGHTS AGREEMENT

 

THIS REGISTRATION RIGHTS AGREEMENT, dated as of October 27, 2004, is entered
into by and among Digital Realty Trust, Inc., a Maryland corporation (the
“Company”) and Digital Realty Trust, L.P., a Maryland limited partnership (the
“Operating Partnership”), and the Option Entity (as defined below) and each ROFO
Entity (as defined below) whose names are set forth on the signature pages
hereto.

 

RECITALS

 

WHEREAS, in connection with the initial public offering of shares of the
Company’s common stock, par value $.01 per share (the “Common Stock”), the
Company, the Operating Partnership and certain persons and entities engaged in
certain formation transactions (the “Formation Transactions”), whereby each such
person or entity contributed to the Operating Partnership their interests in
certain properties and other assets (the “Properties”) in exchange for limited
partnership interests (“OP Units”) in the Operating Partnership and entered into
a registration rights agreement (the “Formation Transactions Registration Rights
Agreement”);

 

WHEREAS, in connection with the Formation Transactions, the Operating
Partnership entered into an option agreement (the “Option Agreement”) with the
entity (the “Option Entity”) which owns interests in the entity that owns
certain real property pursuant to which the Option Entity granted the Operating
Partnership the right to acquire such interests (the “Option Interest”) in
exchange for OP Units in the Operating Partnership;

 

WHEREAS, in connection with the Formation Transactions, the Operating
Partnership entered into Right of First Offer Agreements (each, a “ROFO
Agreement”) with each of the entities (each, a “ROFO Entity”) who own interests
in certain real property or interests in entities that own real property
pursuant to which each ROFO Entity granted the Operating Partnership the right
of first offer with respect to the properties described therein (each, a “ROFO
Interest”) in exchange for OP Units in the Operating Partnership;

 

WHEREAS, at such time as the Operating Partnership acquires the Option Interest
or any ROFO Interest, the Option Entity or such ROFO Entity, as applicable,
without further action by the Option Entity or ROFO Entity, as applicable, will
become a Unit Holder (as defined below) for purposes hereof and will have all of
the rights and obligations of the Unit Holders under this Agreement;

 

WHEREAS, pursuant to the Partnership Agreement (as defined below) OP Units owned
by the DLR Persons (as defined below) will be redeemable for cash or
exchangeable for shares of Common Stock of the Company upon the terms and
subject to the conditions contained therein; and

 

WHEREAS, the Option Entity is willing to grant options to the Operating
Partnership to acquire its Option Interest and the ROFO Entities are willing to
grant the Operating Partnership a right of first offer to acquire their ROFO
Interests in consideration of receiving, among other things, the registration
rights set forth in Article II hereof.



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the premises and the mutual agreements
herein contained, and for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

 

ARTICLE I

DEFINITIONS

 

SECTION 1.1. Definitions. In addition to the definitions set forth above, the
following terms, as used herein, have the following meanings:

 

“Affiliate” of any Person means any other Person directly or indirectly
controlling or controlled by or under common control with such Person. For the
purposes of this definition, “control” when used with respect to any Person,
means the possession, directly or indirectly, of the power to direct or cause
the direction of the management and policies of such Person, whether through the
ownership of voting securities, by contract or otherwise; and the terms
“controlling” and “controlled” have meanings correlative to the foregoing.

 

“Agreement” means this Registration Rights Agreement, as it may be amended,
supplemented or restated from time to time.

 

“Articles of Incorporation” means the Amended and Restated Articles of
Incorporation of the Company as filed with the Secretary of State of the State
of Maryland on October 26, 2004, as the same may be amended, modified or
restated from time to time.

 

“Business Day” means any day except a Saturday, Sunday or other day on which
commercial banks in The City of New York are authorized by law to close.

 

“Commission” means the Securities and Exchange Commission.

 

“Demand Registration” means a Demand Registration as defined in Section 2.2.

 

“DLR Persons” means (i) any Unit Holder, (ii) any partner, member or stockholder
of the Unit Holders, (iii) any Affiliates of any such partner, member or
stockholder, and (iv) the Immediate Family of any of the foregoing.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended and the
rules and regulations promulgated thereunder.

 

“Exchangeable OP Units” means OP Units which may be redeemable for cash or
exchangeable for Common Stock pursuant to Section 8.6 of the Partnership
Agreement (without regard to any limitations on the exercise of such exchange
right as a result of the Ownership Limit Provisions).

 

“General Partner” means the Company or its successors as general partner of the
Operating Partnership.

 

“Holder” means any DLR Person who is the record or beneficial owner of any
Registrable Security or any assignee or transferee of such Registrable Security
(including

 

2



--------------------------------------------------------------------------------

assignments or transfers of Registrable Securities to such assignees or
transferees as a result of the foreclosure on any loans secured by such
Registrable Securities) to the extent (x) permitted under the Partnership
Agreement and (y) such assignee or transferee agrees in writing to be bound by
all the provisions hereof, unless such Registrable Security is acquired in a
public distribution pursuant to a registration statement under the Securities
Act or pursuant to transactions exempt from registration under the Securities
Act where securities sold in such transaction may be resold without subsequent
registration under the Securities Act.

 

“Immediate Family” of any individual means such individual’s estate and heirs or
current spouse, or former spouse, parents, parents-in-law, children (whether
natural or adoptive or by marriage), siblings and grandchildren and any trust or
estate, all of the beneficiaries of which consist of such individual or any of
the foregoing.

 

“Initial Public Offering” means the offering of the Company’s Common Stock
pursuant to the Form S-11 Registration Statement (No. 333-117865) filed by the
Company with the Commission under the Securities Act.

 

“Market Value” means, with respect to the Common Stock, the average of the daily
market price for the ten (10) consecutive trading days immediately preceding the
date of a written request for registration pursuant to Section 2.2(a). The
market price for each such trading day shall be: (i) if the Common Stock is
listed or admitted to trading on any securities exchange or the NASDAQ-National
Market System, the closing price, regular way, on such day, or if no such sale
takes place on such day, the average of the closing bid and asked prices on such
day, in either case as reported in the principal consolidated transaction
reporting system, (ii) if the Common Stock is not listed or admitted to trading
on any securities exchange or the NASDAQ-National Market System, the last
reported sale price on such day or, if no sale takes place on such day, the
average of the closing bid and asked prices on such day, as reported by a
reliable quotation source designated by the Company, or (iii) if the Common
Stock is not listed or admitted to trading on any securities exchange or the
NASDAQ-National Market System and no such last reported sale price or closing
bid and asked prices are available, the average of the reported high bid and low
asked prices on such day, as reported by a reliable quotation source designated
by the Company, or if there shall be no bid and asked prices on such day, the
average of the high bid and low asked prices, as so reported, on the most recent
day (not more than (10) days prior to the date in question) for which prices
have been so reported; provided that if there are no bid and asked prices
reported during the ten (10) days prior to the date in question, the Market
Value of the Common Stock shall be determined by the Board of Directors of the
Company acting in good faith on the basis of such quotations and other
information as it considers, in its reasonable judgment, appropriate.

 

“Ownership Limit Provisions” mean the various provisions of the Company’s
Articles of Incorporation set forth in ARTICLE VI thereof restricting the
ownership of Common Stock by Persons to specified percentages of the outstanding
Common Stock.

 

“Partnership Agreement” means the amended and restated agreement of limited
partnership of the Operating Partnership dated as of October 27, 2004, as the
same may be amended, modified or restated from time to time.

 

3



--------------------------------------------------------------------------------

“Person” means an individual or a corporation, partnership, limited liability
company, association, trust, or any other entity or organization, including a
government or political subdivision or an agency or instrumentality thereof.

 

“Piggy-Back Registration” means a Piggy-Back Registration as defined in Section
2.3.

 

“Registrable Securities” means shares of Common Stock of the Company at any time
owned, either of record or beneficially, by any DLR Person and issued upon
exchange of Exchangeable OP Units received pursuant to the Option Agreement or a
ROFO Agreement, as applicable, (including, without limitation, shares of Common
Stock issuable upon exchange of Exchangeable OP Units) and any additional Common
Stock issued as a dividend, distribution or exchange for, or in respect of such
shares until (i) a registration statement covering such shares has been declared
effective by the Commission and such shares have been disposed of pursuant to
such effective registration statement, (ii) such shares are sold under
circumstances in which all of the applicable conditions of Rule 144 (or any
similar provisions then in force) under the Securities Act are met or under
which such shares may be sold pursuant to Rule 144(k), (iii) such shares held by
such Person may be sold pursuant to Rule 144 under the Securities Act and could
be sold in one transaction in accordance with the volume limitations contained
in Rule 144(e)(1)(i) under the Securities Act, or (iv) such shares have been
otherwise transferred in a transaction that would constitute a sale thereof
under the Securities Act, the Company has delivered a new certificate or other
evidence of ownership for such shares not bearing the Securities Act restricted
stock legend and such shares may be resold without subsequent registration under
the Securities Act.

 

“Securities Act” means the Securities Act of 1933, as amended and the rules and
regulations promulgated thereunder.

 

“Selling Holder” means a Holder who is selling Registrable Securities pursuant
to a registration statement under the Securities Act.

 

“Shelf Registration Statement” means a Shelf Registration statement as defined
in Section 2.1.

 

“Underwriter” means a securities dealer who purchases any Registrable Securities
as principal and not as part of such dealer’s market-making activities.

 

“Unit Holder” means the Option Entity or any ROFO Entity whose Option Interest
or ROFO Interest, as applicable, has been acquired by the Operating Partnership
in exchange for OP Units.

 

ARTICLE II

REGISTRATION RIGHTS

 

SECTION 2.1. Shelf Registration. Not later than the date which is fourteen (14)
months after the Operating Partnership’s acquisition of the Option Interest or
any ROFO Interest, as applicable, the Company shall prepare and file a “shelf”
registration statement with respect to shares of Common Stock issuable upon the
exchange of Exchangeable OP Units acquired

 

4



--------------------------------------------------------------------------------

pursuant to the terms of such Option Agreement or ROFO Agreement, as applicable,
on an appropriate form for the offering and subsequent resale thereof, to be
made on a continuous basis pursuant to Rule 415 under the Securities Act (the
“Shelf Registration Statement”) and shall use commercially reasonable efforts to
cause the Shelf Registration Statement to be declared effective on or as soon as
practicable thereafter, and to keep the Shelf Registration Statement
continuously effective for a period ending when all shares of Common Stock
covered by such Shelf Registration Statement are no longer Registrable
Securities. In the event that the Company fails to file, or if filed fails to
maintain the effectiveness of, such Shelf Registration Statement, Holders of
shares of Common Stock issuable upon the exchange of Exchangable OP Units
acquired pursuant to the Option Agreement or the ROFO Agreements, as applicable,
may make a written request for a Demand Registration (as defined below) pursuant
to Section 2.2 herein or Piggy Back Registration (as defined below) pursuant to
Section 2.3 herein; provided, that if and so long as a Shelf Registration
Statement is on file and effective, then the Company shall have no obligation to
effect a Demand Registration or Piggy Back Registration; provided, further, that
Holders of shares of Common Stock issuable upon the exchange of Exchangable OP
Units acquired pursuant to the Option Agreement or the ROFO Agreements, as
applicable, may also request that Registrable Securities under this agreement be
included in any Major Holder Demand Registration (as defined in the Formation
Transactions Registration Rights Agreement) exercised by such Holders pursuant
to the Formation Transactions Registration Rights Agreement.

 

SECTION 2.2. Demand Registration.

 

(a) Request for Registration. Subject to Section 2.1 hereof, commencing on or
after the date which is fourteen months after the Operating Partnership’s
acquisition of the Option Interest or each ROFO Interest, as applicable, Holders
of Registrable Securities may make a written request for registration under the
Securities Act of all or part of its or their Registrable Securities (a “Demand
Registration”); provided, that the Company shall not be obligated to effect more
than one Demand Registration in any twelve month period; and provided, further,
that the number of shares of Registrable Securities proposed to be sold by the
Holders making such written request shall have a Market Value of at least
$5,000,000. Subject to the foregoing, the number of Demand Registrations which
may be made pursuant to this Section 2.2 shall be unlimited. Any such request
will specify the number of shares of Registrable Securities proposed to be sold
and will also specify the intended method of disposition thereof. Within ten
(10) days after receipt of such request, the Company will give written notice of
such registration request to all other Holders of the Registrable Securities and
include in such registration all such Registrable Securities with respect to
which the Company has received written requests for inclusion therein within
twenty (20) Business Days after the receipt by the applicable Holder of the
Company’s notice. Each such request will also specify the number of shares of
Registrable Securities to be registered and the intended method of disposition
thereof. Unless the Holder or Holders of a majority of the Registrable
Securities to be registered in such Demand Registration shall consent in
writing, no other party, including the Company (but excluding another Holder of
a Registrable Security), shall be permitted to offer securities under any such
Demand Registration.

 

(b) Effective Registration. A registration will not count as a Demand
Registration until it has become effective.

 

5



--------------------------------------------------------------------------------

(c) Selling Holders Become Party to Agreement. Each Holder acknowledges that by
asserting or participating in its registration rights pursuant to this Article
II, he, she or it may become a Selling Holder and thereby will be deemed a party
to this Agreement and will be bound by each of its terms.

 

(d) Underwritten Demand Registrations. If the Holders of a majority of shares of
the Registrable Securities to be registered in a Demand Registration so elect by
written notice to the Company, the offering of such Registrable Securities
pursuant to such Demand Registration shall be in the form of an underwritten
offering. The Company shall select the book-running managing Underwriter in
connection with any such Demand Registration; provided that such managing
Underwriter must be reasonably satisfactory to the Holders of a majority of the
shares of the Registrable Securities. The Company may select any additional
investment banks and managers to be used in connection with the offering;
provided that such additional investment bankers and managers must be reasonably
satisfactory to a majority of the Holders making such Demand Registration. To
the extent 10% or more of the Registrable Securities so requested to be
registered are excluded from the offering in accordance with Section 2.4, the
Holders of such Registrable Securities shall have the right to one additional
Demand Registration under this Section in such twelve-month period with respect
to such Registrable Securities.

 

SECTION 2.3. Piggy-Back Registration. Subject to Section 2.1 hereof, if the
Company proposes to file a registration statement under the Securities Act with
respect to an underwritten equity offering by the Company for its own account or
for the account of any of its respective securityholders of any class of
security (other than (i) any registration statement filed by the Company under
the Securities Act relating to an offering of Common Stock for its own account
as a result of the exercise of the exchange rights set forth in Section 8.6 of
the Partnership Agreement, (ii) any registration statement filed in connection
with a demand registration other than a Demand Registration under this Agreement
or (iii) a registration statement on Form S-4 or S-8 (or any substitute form
that may be adopted by the Commission) or filed in connection with an exchange
offer or offering of securities solely to the Company’s existing
securityholders), then the Company shall give written notice of such proposed
filing to the Holders of Registrable Securities as soon as practicable (but in
no event less than ten (10) days before the anticipated filing date), and such
notice shall offer such Holders the opportunity to register such number of
shares of Registrable Securities as each such Holder may request (a “Piggy-Back
Registration”). The Company shall use commercially reasonable efforts to cause
the managing Underwriter or Underwriters of a proposed underwritten offering to
permit the Registrable Securities requested to be included in a Piggy-Back
Registration to be included on the same terms and conditions as any similar
securities of the Company included therein.

 

SECTION 2.4. Reduction of Offering. Notwithstanding anything contained herein,
if the managing Underwriter or Underwriters of an offering described in Section
2.2 or 2.3 advise the Company and the Holders of the Registrable Securities
included in such offering that (i) the size of the offering that the Holders,
the Company and such other persons intend to make or (ii) the kind of securities
that the Holders, the Company and/or any other persons or entities intend to
include in such offering are such that the success of the offering would be
materially and adversely affected by inclusion of the Registrable Securities
requested to be included, then (A) if the size of the offering is the basis of
such Underwriter’s opinion, the

 

6



--------------------------------------------------------------------------------

amount of securities to be offered for the accounts of Holders shall be reduced
pro rata (according to the Registrable Securities proposed for registration) to
the extent necessary to reduce the total amount of securities to be included in
such offering to the amount recommended by such managing Underwriter or
Underwriters; provided that, in the case of a Piggy-Back Registration, if
securities are being offered for the account of other persons or entities as
well as the Company, then with respect to the Registrable Securities intended to
be offered by Holders, the proportion by which the amount of such class of
securities intended to be offered by Holders is reduced shall not exceed the
proportion by which the amount of such class of securities intended to be
offered by such other persons or entities is reduced; and (B) if the combination
of securities to be offered is the basis of such Underwriter’s determination,
(x) the Registrable Securities to be included in such offering shall be reduced
as described in clause (A) above (subject to the proviso in clause (A)) or, (y)
if the actions described in clause (x) would, in the judgment of the managing
Underwriter, be insufficient to substantially eliminate the adverse effect that
inclusion of the Registrable Securities requested to be included would have on
such offering, such Registrable Securities will be excluded from such offering.

 

SECTION 2.5. Registration Procedures; Filings; Information. In connection with
any Shelf Registration Statement under Section 2.1 or whenever Holders request
that any Registrable Securities be registered pursuant to Section 2.2 hereof,
the Company will use commercially reasonable efforts to effect the registration
and the sale of such Registrable Securities in accordance with the intended
method of disposition thereof as quickly as practicable, and in connection with
any such request:

 

(a) The Company will as expeditiously as possible prepare and file with the
Commission a registration statement on any form for which the Company then
qualifies or which counsel for the Company shall deem appropriate and which form
shall be available for the sale of the Registrable Securities to be registered
thereunder in accordance with the intended method of distribution thereof, and
use commercially reasonable efforts to cause such filed registration statement
to become and remain effective for a period of not less than 270 days; provided
that if the Company shall furnish to the Holders making a request pursuant to
Section 2.2 a certificate signed by either its Chairman or Chief Executive
Officer stating that in his or her good faith judgment it would be significantly
disadvantageous to the Company or its shareholders for such a registration
statement to be filed as expeditiously as possible, the Company shall have a
period of not more than 120 days within which to file such registration
statement measured from the date of receipt of the request in accordance with
Section 2.2.

 

(b) The Company will, if requested, prior to filing a registration statement or
prospectus or any amendment or supplement thereto, furnish to each Selling
Holder and each Underwriter, if any, of the Registrable Securities covered by
such registration statement copies of such registration statement as proposed to
be filed, and thereafter furnish to such Selling Holder and Underwriter, if any,
such number of conformed copies of such registration statement, each amendment
and supplement thereto (and upon request, all exhibits thereto and documents
incorporated by reference therein), the prospectus included in such registration
statement (including each preliminary prospectus) and such other documents as
such Selling Holder or Underwriter may reasonably request in order to facilitate
the disposition of the Registrable Securities owned by such Selling Holder.

 

7



--------------------------------------------------------------------------------

(c) After the filing of the registration statement, the Company will promptly
notify each Selling Holder of Registrable Securities covered by such
registration statement of any stop order issued or threatened by the Commission
and take all reasonable actions required to prevent the entry of such stop order
or to remove it if entered.

 

(d) The Company will use commercially reasonable efforts to (i) register or
qualify the Registrable Securities under such other securities or blue sky laws
of such jurisdictions in the United States (where an exemption does not apply)
as any Selling Holder or managing Underwriter or Underwriters, if any,
reasonably (in light of such Selling Holder’s intended plan of distribution)
requests and (ii) cause such Registrable Securities to be registered with or
approved by such other governmental agencies or authorities as may be necessary
by virtue of the business and operations of the Company and do any and all other
acts and things that may be reasonably necessary or advisable to enable such
Selling Holder to consummate the disposition of the Registrable Securities owned
by such Selling Holder; provided that the Company will not be required to (A)
qualify generally to do business in any jurisdiction where it would not
otherwise be required to qualify but for this paragraph (d), (B) subject itself
to taxation in any such jurisdiction or (C) consent to general service of
process in any such jurisdiction.

 

(e) The Company will immediately notify each Selling Holder of such Registrable
Securities, at any time when a prospectus relating thereto is required to be
delivered under the Securities Act, of the occurrence of an event requiring the
preparation of a supplement or amendment to such prospectus so that, as
thereafter delivered to the purchasers of such Registrable Securities, such
prospectus will not contain an untrue statement of a material fact or omit to
state any material fact required to be stated therein or necessary to make the
statements therein, in light of the circumstances under which they were made,
not misleading and promptly make available to each Selling Holder any such
supplement or amendment.

 

(f) The Company will enter into customary agreements (including an underwriting
agreement, if any, in customary form) and take such other actions as are
reasonably required in order to expedite or facilitate the disposition of such
Registrable Securities.

 

(g) The Company will make available for inspection by any Selling Holder of such
Registrable Securities, if such Selling Stockholder has a due diligence defense
under the Securities Act, any Underwriter participating in any disposition
pursuant to such registration statement and any attorney, accountant or other
professional retained by any such Selling Holder or Underwriter (collectively,
the “Inspectors”), all financial and other records, pertinent corporate
documents and properties of the Company (collectively, the “Records”) as shall
be reasonably necessary to enable them to exercise their due diligence
responsibility, and cause the Company’s officers, directors and employees to
supply all information reasonably requested by any Inspectors in connection with
such registration statement. Records which the Company determines, in good
faith, to be confidential and which it notifies the Inspectors are confidential
shall not be disclosed by the Inspectors unless (i) the disclosure of such
Records is necessary to avoid or correct a misstatement or omission in such
registration statement or (ii) the release of such Records is ordered pursuant
to a subpoena or other order from a court of competent jurisdiction. Each
Selling Holder of such Registrable Securities agrees that information obtained
by it as a result of such inspections shall be deemed confidential and shall

 

8



--------------------------------------------------------------------------------

not be used by it as the basis for any market transactions in the securities of
the company or its Affiliates unless and until such is made generally available
to the public. Each Selling Holder of such Registrable Securities further agrees
that it will, upon learning that disclosure of such Records is sought in a court
of competent jurisdiction, give notice to the Company and allow the Company, at
its expense, to undertake appropriate action to prevent disclosure of the
Records deemed confidential.

 

(h) The Company will furnish to each Selling Holder, if it has a due diligence
defense under the Securities Act, and to each Underwriter, if any, a signed
counterpart, addressed to such Selling Holder or Underwriter, of (i) an opinion
or opinions of counsel to the Company and (ii) if eligible under SAS 72, a
comfort letter or comfort letters from the Company’s independent public
accountants, each in customary form and covering such matters of the type
customarily covered by opinions or comfort letters, as the case may be, as the
Holders of a majority of the Registrable Securities included in such offering or
the managing Underwriter or Underwriters therefor reasonably requests.

 

(i) The Company will otherwise use commercially reasonable efforts to comply
with all applicable rules and regulations of the Commission, and make available
to its securityholders, as soon as reasonably practicable, an earnings statement
covering a period of 12 months, beginning within three months after the
effective date of the registration statement, which earnings statement shall
satisfy the provisions of Section 11(a) of the Securities Act and Rule 158 of
the Commission promulgated thereunder (or any successor rule or regulation
hereafter adopted by the Commission).

 

(j) The Company will use commercially reasonable efforts to cause all such
Registrable Securities to be listed on each securities exchange on which similar
securities issued by the Company are then listed.

 

The Company may require each Selling Holder of Registrable Securities to
promptly furnish in writing to the Company such information regarding such
selling Holder, the Registrable Securities held by it and the intended method of
distribution of the Registrable Securities as the Company may from time to time
reasonably request and such other information as may be legally required in
connection with such registration.

 

Each Selling Holder agrees that, upon receipt of any notice from the Company of
the happening of any event of the kind described in Section 2.5(e) hereof, such
Selling Holder will forthwith discontinue disposition of Registrable Securities
pursuant to the registration statement covering such Registrable Securities
until such Selling Holder’s receipt of the copies of the supplemented or amended
prospectus contemplated by Section 2.5(e) hereof, and, if so directed by the
Company, such Selling Holder will deliver to the Company all copies, other than
permanent file copies then in such Selling Holder’s possession, of the most
recent prospectus covering such Registrable Securities at the time of receipt of
such notice. Each Selling Holder of Registrable Securities agrees that it will
immediately notify the Company at any time when a prospectus relating to the
registration of such Registrable Securities is required to be delivered under
the Securities Act of the happening of an event as a result of which information
previously furnished by such Selling Holder to the Company in writing for
inclusion in such prospectus contains an untrue statement of a material fact or
omits to state any material

 

9



--------------------------------------------------------------------------------

fact required to be stated therein or necessary to make the statements therein
not misleading in light of the circumstances in which they were made. In the
event the Company shall give such notice, the Company shall extend the period
during which such registration statement shall be maintained effective
(including the period referred to in Section 2.5(a) hereof) by the number of
days during the period from and including the date of the giving of notice
pursuant to Section 2.5(e) hereof to the date when the Company shall make
available to the Selling Holders of Registrable Securities covered by such
registration statement a prospectus supplemented or amended to conform with the
requirements of Section 2.5(e) hereof.

 

SECTION 2.6. Registration Expenses. In connection with any registration
statement required to be filed hereunder, the Company shall pay the following
registration expenses incurred in connection with the registration hereunder
(the “Registration Expenses”): (i) all registration and filing fees, (ii) fees
and expenses of compliance with securities or blue sky laws (including
reasonable fees and disbursements of counsel in connection with blue sky
qualifications of the Registrable Securities), (iii) printing expenses, (iv)
internal expenses (including, without limitation, all salaries and expenses of
its officers and employees performing legal or accounting duties), (v) the fees
and expenses incurred in connection with the listing of the Registrable
Securities, (vi) reasonable fees and disbursements of counsel for the Company
and customary fees and expenses for independent certified public accountants
retained by the Company (including the expenses of any comfort letters or costs
associated with the delivery by independent certified public accountants of a
comfort letter or comfort letters requested pursuant to Section 2.5(h) hereof),
(vii) the reasonable fees and disbursement of one counsel for all the Holders
and (viii) the reasonable fees and expenses of any special experts retained by
the Company in connection with such registration. The Company shall have no
obligation to pay any underwriting fees, discounts or commissions attributable
to the sale of Registrable Securities or any transfer taxes relating to the
registration or sale of the Registrable Securities.

 

SECTION 2.7. Indemnification by the Company. The Company agrees to indemnify and
hold harmless each Selling Holder of Registrable Securities, its officers,
directors and agents, and each Person, if any, who controls such Selling Holder
within the meaning of Section 15 of the Securities Act or Section 20 of the
Exchange Act from and against any and all losses, claims, damages and
liabilities caused by any untrue statement or alleged untrue statement of a
material fact contained in any registration statement or prospectus relating to
the Registrable Securities (as amended or supplemented if the Company shall have
furnished any amendments or supplements thereto) or any preliminary prospectus,
or caused by any omission or alleged omission to state therein a material fact
required to be stated therein or necessary to make the statements therein, in
light of the circumstances under which they were made, not misleading, except
insofar as such losses, claims, damages or liabilities are caused by any such
untrue statement or omission or alleged untrue statement or omission based upon
information furnished in writing to the Company by such Selling Holder or on
such Selling Holder’s behalf expressly for inclusion therein. The Company also
agrees to indemnify any Underwriters of the Registrable Securities, their
officers and directors and each Person who controls such underwriters within the
meaning of Section 15 of the Securities Act or Section 20 of the Exchange Act on
substantially the same basis as that of the indemnification of the Selling
Holders provided in this Section 2.7, provided that the foregoing indemnity with
respect to any preliminary prospectus shall not inure to the benefit of any
Underwriter of the Registrable Securities from whom the person asserting any
such losses, claims, damages or liabilities

 

10



--------------------------------------------------------------------------------

purchased the Registrable Securities which are the subject thereof if such
person did not receive a copy of the prospectus (or the prospectus as
supplemented) at or prior to the confirmation of the sale of such Registrable
Securities to such person in any case where such delivery is required by the
Securities Act and the untrue statement or omission of a material fact contained
in such preliminary prospectus was corrected in the prospectus (or the
prospectus as supplemented).

 

SECTION 2.8. Indemnification by Holders of Registrable Securities. Each Selling
Holder agrees, severally but not jointly, to indemnify and hold harmless the
Company, its officers, directors and agents and each Person, if any, who
controls the Company within the meaning of either Section 15 of the Securities
Act or Section 20 of the Exchange Act to the same extent as the foregoing
indemnity from the Company to such Selling Holder, but only with respect to
information relating to such Selling Holder furnished in writing by such Selling
Holder or on such Selling Holder’s behalf expressly for use in any registration
statement or prospectus relating to the Registrable Securities, or any amendment
or supplement thereto, or any preliminary prospectus. In case any action or
proceeding shall be brought against the Company or its officers, directors or
agents or any such controlling person, in respect of which indemnity may be
sought against such Selling Holder, such Selling Holder shall have the rights
and duties given to the Company, and the Company or its officers, directors or
agents or such controlling person shall have the rights and duties given to such
Selling Holder, by Section 2.7. Each Selling Holder also agrees to indemnify and
hold harmless Underwriters of the Registrable Securities, their officers and
directors and each Person who controls such Underwriters within the meaning of
Section 15 of the Securities Act or Section 20 of the Exchange Act on
substantially the same basis as that of the indemnification of the Company
provided in this Section 2.8. Notwithstanding the foregoing, in no event will
the liability of any Selling Holder under this Section 2.8 or Section 2.10 or
otherwise hereunder exceed the net proceeds received by such Selling Holder.

 

SECTION 2.9. Conduct of Indemnification Proceedings. In case any proceeding
(including any governmental investigation) shall be instituted involving any
person in respect of which indemnity may be sought pursuant to Section 2.7 or
2.8, such person (an “Indemnified Party”) shall promptly notify the person
against whom such indemnity may be sought (an “Indemnifying Party”) in writing
and the Indemnifying Party shall assume the defense thereof, including the
employment of counsel reasonably satisfactory to such Indemnified Party, and
shall assume the payment of all fees and expenses. In any such proceeding, any
Indemnified Party shall have the right to retain its own counsel, but the fees
and expenses of such counsel shall be at the expense of such Indemnified Party
unless (i) the Indemnifying Party and the Indemnified Party shall have mutually
agreed to the retention of such counsel or (ii) the named parties to any such
proceeding (including any impleaded parties) include both the Indemnified Party
and the Indemnifying Party and representation of both parties by the same
counsel would be inappropriate due to actual or potential differing interests
between them. It is understood that the Indemnifying Party shall not, in
connection with any proceeding or related proceedings in the same jurisdiction,
be liable for the reasonable fees and expenses of more than one separate firm of
attorneys (in addition to any local counsel) at any time for all such
Indemnified Parties, and that all such fees and expenses shall be reimbursed as
they are incurred. In the case of any such separate firm for the Indemnified
Parties, such firm shall be designated in writing by (i) in the case of Persons
indemnified pursuant to Section 2.7 hereof, the Selling Holders which owned a
majority of the Registrable Securities sold under the applicable registration
statement and (ii) in

 

11



--------------------------------------------------------------------------------

the case of Persons indemnified pursuant to Section 2.8, the Company. The
Indemnifying Party shall not be liable for any settlement of any proceeding
effected without its written consent, which consent shall not be unreasonably
withheld, but if settled with such consent, or if there be a final judgment for
the plaintiff, the Indemnifying Party shall indemnify and hold harmless such
Indemnified Parties from and against any loss or liability (to the extent stated
above) by reason of such settlement or judgment. Notwithstanding the foregoing
sentence, if at any time an Indemnified Party shall have requested an
Indemnifying Party to reimburse the Indemnified Party for fees and expenses of
counsel as contemplated by the third sentence of this paragraph, the
Indemnifying Party agrees that it shall be liable for any settlement of any
proceeding effected without its written consent if (i) such settlement is
entered into more than 30 Business Days after receipt by such Indemnifying Party
of the aforesaid request and (ii) such Indemnifying Party shall not have
reimbursed the Indemnified Party in accordance with such request prior to the
date of such settlement. No Indemnifying Party shall, without the prior written
consent of the Indemnified Party, effect any settlement of any pending or
threatened proceeding in respect of with any Indemnified Party is or could have
been a party and indemnity could have been sought hereunder by such Indemnified
Party, unless such settlement includes an unconditional release of such
Indemnified Party from all liability arising out of such proceeding.

 

SECTION 2.10. Contribution. If the indemnification provided for in Section 2.7
or 2.8 hereof is unavailable to an Indemnified Party or insufficient in respect
of any losses, claims, damages or liabilities referred to herein, then each such
Indemnifying Party, in lieu of indemnifying such Indemnified Party, shall
contribute to the amount paid or payable by such Indemnified Party as a result
of such losses, claims, damages or liabilities (i) as between the Company and
the Selling Holders on the one hand and the Underwriters on the other, in such
proportion as is appropriate to reflect the relative benefits received by the
Company and the Selling Holders on the one hand and the Underwriters on the
other from the offering of the securities, or if such allocation is not
permitted by applicable law, in such proportion as is appropriate to reflect not
only the relative benefits but also the relative fault of the Company and the
Selling Holders on the one hand and of the Underwriters on the other in
connection with the statements or omissions which resulted in such losses,
claims, damages or liabilities, as well as any other relevant equitable
considerations and (ii) between the Company on the one hand and each Selling
Holder on the other, in such proportion as is appropriate to reflect the
relative fault of the Company and of each Selling Holder in connection with such
statements or omissions which resulted in such losses, claims, damages or
liabilities, as well as any other relevant equitable considerations. The
relative benefits received by the Company and the Selling Holders on the one
hand and the Underwriters on the other shall be deemed to be in the same
proportion as the total proceeds from the offering (net of underwriting
discounts and commissions but before deducting expenses) received by the Company
and the Selling Holders bear to the total underwriting discounts and commissions
received by the Underwriters, in each case as set forth in the table on the
cover page of the prospectus. The relative fault of the Company and the Selling
Holders on the one hand and of the Underwriters on the other shall be determined
by reference to, among other things, whether the untrue or alleged untrue
statement of a material fact or the omission or alleged omission to state a
material fact relates to information supplied by the Company and the Selling
Holders or by the Underwriters. The relative fault of the Company on the one
hand and of each Selling Holder on the other shall be determined by reference
to, among other things, whether the untrue or alleged untrue statement of a
material fact or the omission or alleged omission to state a material fact
relates to information supplied by such party, and the parties’ relative intent,
knowledge, access to information and opportunity to correct or prevent such
statement or omission.

 

12



--------------------------------------------------------------------------------

The Company and the Selling Holders agree that it would not be just and
equitable if contribution pursuant to this Section 2.10 were determined by pro
rata allocation (even if the Underwriters were treated as one entity for such
purpose) or by any other method of allocation which does not take account of the
equitable considerations referred to in the immediately preceding paragraph. The
amount paid or payable by an Indemnified Party as a result of the losses,
claims, damages or liabilities referred to in the immediately preceding
paragraph shall be deemed to include, subject to the limitations set forth
above, any legal or other expenses reasonably incurred by such Indemnified Party
in connection with investigating or defending any such action or claim.
Notwithstanding the provisions of this Section 2.10, no Underwriter shall be
required to contribute any amount in excess of the amount by which the total
price at which the securities underwritten by it and distributed to the public
were offered to the public exceeds the amount of any damages which such
Underwriter has otherwise been required to pay by reason of such untrue or
alleged untrue statement or omission or alleged omission, and no Selling Holder
shall be required to contribute any amount in excess of the amount by which the
total price at which the securities of such Selling Holder were offered to the
public exceeds the amount of any damages which such Selling Holder has otherwise
been required to pay by reason of such untrue or alleged untrue statement or
omission or alleged omission. No person guilty of fraudulent misrepresentation
(within the meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution from any person who was not guilty of such fraudulent
misrepresentation. The Selling Holder’s obligations to contribute pursuant to
this Section 2.10 are several in proportion to the proceeds of the offering
received by such Selling Holder bears to the total proceeds of the offering
received by all the Selling Holders and not joint. For the avoidance of doubt,
this Section 2.10 applies in the case of a shelf registration and an
underwritten offering.

 

SECTION 2.11. Participation in Underwritten Registrations. No Person may
participate in any underwritten registration hereunder unless such Person (a)
agrees to sell such Person’s securities on the basis provided in any
underwriting arrangements approved by the Persons entitled hereunder to approve
such arrangements and (b) completes and executes all questionnaires, powers of
attorney, indemnities, underwriting agreements and other documents reasonably
required under the terms of such underwriting arrangements and these
registration rights provided for in this Article II.

 

SECTION 2.12. Rule 144. The Company covenants that it will timely file any
reports required to be filed by it under the Securities Act and the Exchange Act
and that it will take such further action as any Holder may reasonably request,
all to the extent required from time to time to enable Holders to sell
Registrable Securities without registration under the Securities Act within the
limitation of the exemptions provided by (a) Rule 144 under the Securities Act,
as such Rule may be amended from time to time, or (b) any similar rule or
regulation hereafter adopted by the Commission. Upon the request of any Holder,
the Company will deliver to such Holder a written statement as to whether it has
complied with such requirements.

 

13



--------------------------------------------------------------------------------

SECTION 2.13. Holdback Agreements.

 

(a) Restrictions on Public Sale by Holder of Registrable Securities. To the
extent not inconsistent with applicable law, each Holder whose securities are
included in a registration statement agrees not to effect any sale or
distribution of the issue being registered or a similar security of the Company,
or any securities convertible into or exchangeable or exercisable for such
securities, including a sale pursuant to Rule 144 under the Securities Act,
during the 14 days prior to, and during the 90-day period beginning on, the
effective date of such registration statement (except as part of such
registration), if and to the extent requested in writing by the Company in the
case of a non-underwritten public offering or if and to the extent requested in
writing by the managing Underwriter or Underwriters and consented to by the
Company, which consent may be given or withheld in the Company’s sole and
absolute discretion, in the case of an underwritten public offering (such
agreement to be in the form of lock-up agreement provided by the managing
Underwriting or Underwriters).

 

(b) Restrictions on Public Sale by the Company and Others. The Company agrees
that any agreement entered into after the date of this Agreement pursuant to
which the Company issues or agrees to issue any privately placed securities
shall contain a provision under which holders of such securities agree not to
effect any sale or distribution of any securities similar to those being
registered in accordance with Section 2.2 or Section 2.3 hereof, or any
securities convertible into or exchangeable or exercisable for such securities,
during the 14 days prior to, and during the 90-day period beginning on, the
effective date of any registration statement (except as part of such
registration statement where the Holders of a majority of the Registrable
Securities to be included in such registration statement consent or as part of
registration statements filed as set forth in Section 2.3(i) or (iii)), if and
to the extent requested in writing by the Company in the case of a
non-underwritten public offering or if and to the extent requested in writing by
the managing Underwriter or Underwriters and consented to by the Company, which
consent may be given or withheld in the Company’s sole and absolute discretion,
in the case of an underwritten public offering (such agreement to be in the form
of lock-up agreement provided by the managing Underwriter or Underwriters), in
each case including a sale pursuant to Rule 144 under the Securities Act (except
as part of any such registration, if permitted); provided, however, that the
provisions of this paragraph (b) shall not prevent the conversion or exchange of
any securities pursuant to their terms into or for other securities.

 

(c) If the Company determines in its good faith judgment that the filing of the
Shelf Registration Statement under Section 2.1 or a Demand Registration under
Section 2.2 hereof or the use of any related prospectus would require the
disclosure of material information that the Company has a bona fide business
purpose for preserving as confidential or the disclosure of which would impede
the Company’s ability to consummate a significant transaction, and that the
Company is not otherwise required by applicable securities laws or regulations
to disclose, upon written notice of such determination by the Company, the
rights of the Holders to offer, sell or distribute any Registrable Securities
pursuant to the Shelf Registration Statement or a Demand Registration or to
require the Company to take action with respect to the registration or sale of
any Registrable Securities pursuant to the Shelf Registration Statement or a
Demand Registration shall be suspended until the earlier of (i) the date upon
which the Company notifies the Holders in writing that suspension of such rights
for the grounds

 

14



--------------------------------------------------------------------------------

set forth in this Section 2.13(c) is no longer necessary and (ii) 40 days. The
Company agrees to give such notice as promptly as practicable following the date
that such suspension of rights is no longer necessary. The Company may not
utilize this suspension right more than three times in any twelve (12) month
period.

 

(d) If all reports required to be filed by the Company pursuant to the Exchange
Act have not been filed by the required date without regard to any extension, or
if the consummation of any business combination by the Company has occurred or
is probable for purposes of Rule 3-05 or Article 11 of Regulation S-X under the
Act, upon written notice thereof by the Company to the Holders, the rights of
the Holders to offer, sell or distribute any Registrable Securities pursuant to
the Shelf Registration Statement or a Demand Registration or to require the
Company to take action with respect to the registration or sale of any
Registrable Securities pursuant to the Shelf Registration Statement or a Demand
Registration shall be suspended until the earlier of (i) the date on which the
Company has filed such reports or obtained and filed the financial information
required by Rule 3-05 or Article 11 of Regulation S-X to be included or
incorporated by reference, as applicable, in the Shelf Registration Statement,
and (ii) 30 days, and the Company shall notify the Holders as promptly as
practicable when such suspension is no longer required. The Company may not
utilize this suspension right more than three times in any twelve (12) month
period.

 

ARTICLE III

MISCELLANEOUS

 

SECTION 3.1. New York Stock Exchange Listing. In the event that the Company
shall issue any Common Stock in exchange for OP Units pursuant to Section 8.6 of
the Partnership Agreement, then in any such case the Company agrees to cause any
such shares of Common Stock to be listed on the New York Stock Exchange prior to
or concurrently with the issuance thereof by the Company.

 

SECTION 3.2. Remedies. In addition to being entitled to exercise all rights
provided herein and granted by law, including recovery of damages, the DLR
Persons shall be entitled to specific performance of the rights under this
Agreement. The Company agrees that monetary damages would not be adequate
compensation for any loss incurred by reason of a breach by it of the provisions
of this Agreement and hereby agrees to waive the defense in any action for
specific performance that a remedy at law would be adequate. Notwithstanding the
foregoing, specific performance shall not be available with respect to the
rights and obligations of the parties pursuant to Section 2.13(a) and (b).

 

SECTION 3.3. Amendments and Waivers. The provisions of this Agreement, including
the provisions of this sentence, may not be amended, modified or supplemented,
and waivers or consents to departures from the provisions hereof may not be
given, in each case without the written consent of the Company and the Holders
of a majority of the Registrable Securities. No failure or delay by any party to
insist upon the strict performance of any covenant, duty, agreement or condition
of this Agreement or to exercise any right or remedy consequent upon any breach
thereof shall constitute waiver of any such breach or any other covenant, duty,
agreement or condition.

 

15



--------------------------------------------------------------------------------

SECTION 3.4. Notices. All notices and other communications in connection with
this Agreement shall be made in writing by hand delivery, registered first-class
mail, telex, telecopier, or air courier guaranteeing overnight delivery:

 

(1) if to any DLR Person, initially c/o the Operating Partnership initially at
2730 Sand Hill Road, Suite 280, Menlo Park, California 94025 (Attention: Chief
Executive Officer), or to such other address and to such other Persons as any
DLR Person may hereafter specify in writing; and

 

(2) if to the Company, initially at 2730 Sand Hill Road, Suite 280, Menlo Park,
California 94025 (Attention: President), or to such other address as the Company
may hereafter specify in writing.

 

All such notices and communications shall be deemed to have been duly given: at
the time delivered by hand, if personally delivered; when received if deposited
in the mail, postage prepaid, if mailed; when answered back, if telexed; when
receipt acknowledged, if telecopied; and on the next business day, if timely
delivered to an air courier guaranteeing overnight delivery.

 

SECTION 3.5. Successors and Assigns. Except as expressly provided in this
Agreement the rights and obligations of the DLR Persons under this Agreement
shall not be assignable by any DLR Person to any Person that is not a DLR
Person. This Agreement shall be binding upon the parties hereto and their
respective successors and assigns.

 

SECTION 3.6. Counterparts. This Agreement may be executed in any number of
counterparts and by the parties hereto in separate counterparts, each of which
when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement. Each party shall become
bound by this Agreement immediately upon affixing its signature hereto.

 

SECTION 3.7. Governing Law. This Agreement shall be governed by and construed in
accordance with the internal laws of the State of California without regard to
the choice of law provisions thereof.

 

SECTION 3.8. Severability. In the event that any one or more of the provisions
contained herein, or the application thereof in any circumstance, is held
invalid, illegal or unenforceable, the validity, legality and enforceability of
any such provision in every other respect and of the remaining provisions
contained herein shall not be affected or impaired thereby.

 

SECTION 3.9. Entire Agreement. This Agreement is intended by the parties as a
final expression of their agreement and intended to be a complete and exclusive
statement of the agreement and understanding of the parties hereto in respect of
the subject matter contained herein. There are no restrictions, promises,
warranties or undertakings, other than those set forth or referred to herein
with respect to the registration rights granted by the Company with respect to
the Registrable Securities. This Agreement supersedes all prior agreements and
understandings between the parties with respect to such subject matter.

 

16



--------------------------------------------------------------------------------

SECTION 3.10. Headings. The headings in this Agreement are for convenience of
reference only and shall not limit or otherwise affect the meaning hereof.

 

SECTION 3.11. No Third Party Beneficiaries. Nothing express or implied herein is
intended or shall be construed to confer upon any person or entity, other than
the parties hereto and their respective successors and assigns and all
Indemnified Parties, any rights, remedies or other benefits under or by reason
of this Agreement.

 

[Signature Pages Follow]

 

17



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

COMPANY

DIGITAL REALTY TRUST, INC.,

a Maryland corporation

By:

 

/s/ A. William Stein

--------------------------------------------------------------------------------

   

A. William Stein

   

Chief Financial Officer and

   

Chief Investment Officer

OPERATING PARTNERSHIP

DIGITAL REALTY TRUST, L.P.,

a Maryland limited partnership

By:

 

Digital Realty Trust, Inc.

   

General Partner

   

By:

 

/s/ A. William Stein

--------------------------------------------------------------------------------

       

A. William Stein

       

Chief Financial Officer and

       

Chief Investment Officer

OPTION ENTITY

GLOBAL INNOVATION PARTNERS, LLC

a Delaware limited liability company

By:

 

Global Innovation Manager, LLC,

a Delaware limited liability company

Its:

 

Manager

   

By:

 

/s/ Richard A. Magnuson

--------------------------------------------------------------------------------

       

Richard A. Magnuson

       

Chief Executive Officer

 

S-1

Signature Page to Registration Rights Agreement (Option Properties)



--------------------------------------------------------------------------------

ROFO ENTITIES

(Denver Data Center)

GLOBAL INNOVATION PARTNERS, LLC

a Delaware limited liability company

By:

 

Global Innovation Manager, LLC, a

Delaware limited liability company

Its:

 

Manager

   

By:

 

/s/ Richard A. Magnuson

--------------------------------------------------------------------------------

       

Richard A. Magnuson

       

Chief Executive Officer

(Frankfurt Property)

GLOBAL INNOVATION PARTNERS, LLC

a Delaware limited liability company

By:

 

Global Innovation Manager, LLC, a

Delaware limited liability company

Its:

 

Manager

   

By:

 

/s/ Richard A. Magnuson

--------------------------------------------------------------------------------

       

Richard A. Magnuson

       

Chief Executive Officer

 

S-2

Signature Page to Registration Rights Agreement (Option Properties)